Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "most" in claim 13 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is vague and does not have a range or limit within which the claim shall be interpreted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 – 18, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Application Pub. Nos. 20200296130, 20200128044 and 20200128044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar if not identical in scope, form and content.
Instant App. 16464013
App. #: 20200296130
App. #: 20200128044
App. #: 20200128044
1. (Original) A computer-implemented method for detecting replay attack, comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack.
2. (Original) The method of claim 1, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification.
3. (Original) The method of claim 1, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information.
4. (Original) The method of claim 1, wherein: the timestamp is configured by a user terminal that initiated the at least one candidate transaction; and obtaining the at least one candidate transaction for adding to the blockchain comprises receiving the candidate transaction from the user terminal.
5. (Original) The method of claim 1, wherein: the timestamp is configured by a blockchain node; and obtaining the at least one candidate transaction for adding to the blockchain comprises: receiving at least one initiated transaction from a user terminal; and adding the timestamp to the initiated transaction to obtain the at least one candidate transaction.
6. (Original) The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database.
7. (Original) The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the candidate transaction to a cache for storing candidate transactions.
8. (Original) The method of claim 1, further comprising: in response to determining that the timestamp is not within the validation range, returning an error message to a computing device that submitted the candidate transaction.
9. (Original) The method of claim 1, further comprising: in response to determining that the identification exists in the identification database, determining that the candidate transaction is associated with the replay attack.
10. (Currently Amended) The method of claim [[9]]i, further comprising: performing consensus verification, wherein the candidate transaction is included in the consensus verification if the candidate transaction is determined not to be associated with the replay attack.
11. (Original) The method of claim 10, further comprising: synchronizing the identification database with one or more other blockchain nodes; verifying if the timestamp is within the validation range and if the identification of the candidate transaction exists in the synchronized identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with the replay attack; and in response to determining that the identification exists in the synchronized identification database, determining that the candidate transaction is associated with the replay attack.
12. (Original) The method of claim 1, before obtaining the at least one candidate transaction, further comprising: synchronizing the identification database with one or more other blockchain nodes.
13. (Currently Amended) The method of claim 1, wherein: the identification database comprises information of transactions with timestamps within a most recent time period corresponding to the validation range.
14. (Original) The method of claim 1, wherein: the validation range is based on another timestamp of a latest block of the blockchain; and the validation range is included in a genesis block of the blockchain.
15. (Original) The method of claim 1, wherein: the validation range is based on an internal clock of a blockchain node that performs the verifying if the timestamp is within the validation range.
16. (Original) A system for detecting replay attack, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack.
17. (Currently Amended) The system of claim 16, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification.
18. (Currently Amended) The system of claim 16, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information.
31. (Original) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack.
33. (Currently Amended) The storage medium of claim 31, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information.
1. A computer-implemented method for detecting replay attack, comprising: obtaining at least one candidate transaction for adding to a blockchain; verifying if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within a validation range; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
2. The method of claim 1, wherein: the obtained candidate transaction comprises a timestamp; verifying if an identification of the candidate transaction exists in an identification database comprises verifying if the timestamp is within the validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack comprises in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
3. The method of claim 2, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
4. The method of claim 2, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
5. The method of claim 2, wherein: the timestamp is configured by a user terminal that initiated the at least one candidate transaction; and obtaining the at least one candidate transaction for adding to the blockchain comprises receiving the candidate transaction from the user terminal. 
6. The method of claim 2, wherein: the timestamp is configured by a blockchain node; and obtaining the at least one candidate transaction for adding to the blockchain comprises: receiving at least one initiated transaction from a user terminal; and adding the timestamp to the initiated transaction to obtain the at least one candidate transaction. 
7. The method of claim 2, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database. 
8. The method of claim 2, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the candidate transaction to a cache for storing candidate transactions. 
9. The method of claim 2, further comprising: in response to determining that the timestamp is not within the validation range, returning an error message to a computing device that submitted the candidate transaction. 
10. The method of claim 2, further comprising: in response to determining that the identification exists in the identification database, determining that the candidate transaction is associated with the replay attack. 
11. The method of claim 10, further comprising: performing consensus verification, wherein the candidate transaction is included in the consensus verification if the candidate transaction is determined not to be associated with the replay attack. 
12. The method of claim 11, further comprising: synchronizing the identification database with one or more other blockchain nodes; verifying if the timestamp is within the validation range and if the identification of the candidate transaction exists in the synchronized identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with the replay attack; and in response to determining that the identification exists in the synchronized identification database, determining that the candidate transaction is associated with the replay attack. 
13. The method of claim 1, before obtaining the at least one candidate transaction, further comprising: synchronizing the identification database with one or more other blockchain nodes. 
14. The method of claim 1, wherein: the identification database comprises information of transactions with timestamps within a recent time period corresponding to the validation range. 
15. The method of claim 1, wherein: the validation range is based on another timestamp of a latest block of the blockchain; and the validation range is included in a genesis block of the blockchain. 
16. A system for detecting replay attack, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within a validation range; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
17. The system of claim 16, wherein: the obtained candidate transaction comprises a timestamp; verifying if an identification of the candidate transaction exists in an identification database comprises verifying if the timestamp is within the validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack comprises in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
29. The system of claim 16, wherein: the identification database comprises information of transactions with timestamps within a recent time period corresponding to the validation range. 
31. A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within a validation range; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
32. The storage medium of claim 31, wherein: the obtained candidate transaction comprises a timestamp; verifying if an identification of the candidate transaction exists in an identification database comprises verifying if the timestamp is within the validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack comprises in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack.
1. A computer-implemented method for detecting replay attack, comprising: obtaining, from a user terminal, at least one transaction for adding to a blockchain; adding a timestamp to the at least one transaction to obtain at least one candidate transaction for adding to the blockchain; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within the validation range; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
2. The method of claim 1, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
3. The method of claim 1, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
4. The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database. 
5. The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the candidate transaction to a cache for storing candidate transactions. 
6. The method of claim 1, further comprising: in response to determining that the timestamp is not within the validation range, returning an error message to a computing device that submitted the candidate transaction. 
7. The method of claim 1, further comprising: in response to determining that the identification exists in the identification database, determining that the candidate transaction is associated with the replay attack. 
8. The method of claim 1, further comprising: performing consensus verification, wherein the candidate transaction is included in the consensus verification if the candidate transaction is determined not to be associated with the replay attack. 
9. The method of claim 8, further comprising: synchronizing the identification database with one or more other blockchain nodes; verifying if the timestamp is within the validation range and if the identification of the candidate transaction exists in the synchronized identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the synchronized identification database, determining that the candidate transaction is not associated with the replay attack; and in response to determining that the identification exists in the synchronized identification database, determining that the candidate transaction is associated with the replay attack. 
10. The method of claim 1, before obtaining the at least one candidate transaction, further comprising: synchronizing the identification database with one or more other blockchain nodes. 
11. The method of claim 1, wherein: the identification database comprises information of transactions with timestamps within a recent time period corresponding to the validation range. 
12. The method of claim 1, wherein: the validation range is based on another timestamp of a latest block of the blockchain; and the validation range is included in a genesis block of the blockchain. 
13. A system for detecting replay attack, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: obtaining, from a user terminal, at least one transaction for adding to a blockchain; adding a timestamp to the at least one transaction to obtain at least one candidate transaction for adding to the blockchain; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within the validation range; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
14. The system of claim 13, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
15. The system of claim 13, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
16. The system of claim 13, wherein the operations further comprise: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database. 
17. A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining, from a user terminal, at least one transaction for adding to a blockchain; adding a timestamp to the at least one transaction to obtain at least one candidate transaction for adding to the blockchain; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within the validation range; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. 
18. The storage medium of claim 17, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
19. The storage medium of claim 17, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
20. The storage medium of claim 17, wherein the operations further comprise: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database.
1. A computer-implemented method for detecting replay attack, wherein the method is performed by a primary node, wherein the primary node and a plurality of backup nodes implement a Practical Byzantine Fault Tolerance (PBFT) protocol, the method comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack; and providing the candidate transaction that is determined not associated with the replay attack to the plurality of backup nodes. 
2. The method of claim 1, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
3. The method of claim 1, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
4. The method of claim 1, wherein: the timestamp is configured by a user terminal that initiated the at least one candidate transaction; and obtaining the at least one candidate transaction for adding to the blockchain comprises receiving the candidate transaction from the user terminal. 
5. The method of claim 1, wherein: the timestamp is configured by a blockchain node; and obtaining the at least one candidate transaction for adding to the blockchain comprises: receiving at least one initiated transaction from a user terminal; and adding the timestamp to the initiated transaction to obtain the at least one candidate transaction. 
6. The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database. 
7. The method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the candidate transaction to a cache for storing candidate transactions. 
8. The method of claim 1, further comprising: in response to determining that the timestamp is not within the validation range, returning an error message to a computing device that submitted the candidate transaction. 
9. The method of claim 1, further comprising: in response to determining that the identification exists in the identification database, determining that the candidate transaction is associated with the replay attack. 
10. The method of claim 1, further comprising: performing consensus verification, wherein the candidate transaction is included in the consensus verification if the candidate transaction is determined not to be associated with the replay attack. 
11. The method of claim 1, before obtaining the at least one candidate transaction, further comprising: synchronizing the identification database with one or more other blockchain nodes. 
12. The method of claim 1, wherein: the identification database comprises information of transactions with timestamps within a most recent time period corresponding to the validation range. 
13. The method of claim 1, wherein: the validation range is based on another timestamp of a latest block of the blockchain; and the validation range is included in a genesis block of the blockchain. 
14. The method of claim 1, wherein: the validation range is based on an internal clock of a blockchain node that performs the verifying if the timestamp is within the validation range. 
15. A system for detecting replay attack, wherein the system is associated with a primary node, wherein the primary node and a plurality of backup nodes implement a Practical Byzantine Fault Tolerance (PBFT) protocol, the system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack; and providing the candidate transaction that is determined not associated with the replay attack to the plurality of backup nodes. 
16. The system of claim 15, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
17. The system of claim 15, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. 
18. A non-transitory computer-readable storage medium associated with a primary node, wherein the primary node and a plurality of backup nodes implement a Practical Byzantine Fault Tolerance (PBFT) protocol, the storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack; and providing the candidate transaction that is determined not associated with the replay attack to the plurality of backup nodes. 
19. The storage medium of claim 18, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. 
20. The storage medium of claim 18, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information.


Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 18, 31 and 33 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites determining if a received transaction data is associated with replay attack by checking if the received timestamp is within the validation range and if the data already exists, if not determining that the received data is not a replay attack.
Step 1: The claims 1, 16 and 31 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1, 16 and 31 recites: determining if a received transaction data is associated with replay attack by checking if the received timestamp is within the validation range and if the data already exists, if not determining that the received data is not 
Dependent claims 2 – 15, 17, 18 and 33 which in turn recite determining hash and verifying the same, configuring the timestamp based on client and server terminals, outputting error message if any validation fail, performing consensus verification, synchronization of times and having a validation time range and data repository is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human organized way but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activities” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: determining if a received transaction data is associated with replay attack by checking if the received timestamp is within the validation range and if the data already exists, if not determining that the received data is not a replay attack. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [90], Fig. 7) such that it amounts no more 
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, determining if a received transaction data is associated with replay attack by checking if the received timestamp is within the validation range and if the data already exists, if not determining that the received data is not a replay attack amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 15, 17, 18 and 33 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 8,392,709), hereafter Ag and Nelson et al (US 20200043115), hereafter Nel.
Claim 1: Ag teaches a computer-implemented method for detecting replay attack, comprising: obtaining at least one candidate transaction [for adding to a blockchain], the obtained candidate transaction comprising a timestamp; (col. 1 lines 55-59: system receives multiple single request messages, each of which includes respective request data, nonce, a timestamp, and a digital signature of that single request message);
verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; (cols. 1, 2 lines 66-67, 1-4: the system is configured to verify the digital signature of the that message, determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time);
and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. (col. 8 lines 48-56: If the request processing component determines that digital signature is valid, the timestamp indicates that the time at which the single request message was generated falls within the valid period of time and that nonce is not present with the record of received nonces, the request processing component determines that the single request message is a valid single request message (col. 13 lines 12-14) not associated with replay attack);
Ag teaches the claimed concept but is silent on adding transaction to a blockchain.
But analogous art Nel teaches adding transaction to a blockchain. ([0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of adding transactions to blockchain as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 16: Ag teaches a system for detecting replay attack, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising [Fig. 5]: obtaining at least one candidate transaction [for adding to a blockchain], the obtained candidate transaction comprising a timestamp; verifying if the timestamp is within a validation range and if an identification of the candidate transaction exists in an identification database; and in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with a replay attack. (col. 1 lines 55-59: system receives multiple single request messages, each of which includes a respective request data, nonce, a timestamp, and a digital signature of that single request message; cols. 1, 2 lines 66-67, 1-4: the system is configured to verify the digital signature of the that message, determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time; col. 8 lines 48-56: If the request processing component determines that digital signature is valid, the timestamp indicates that the time at which the single request message was generated falls within the valid period of time and that nonce is not present with the record of received nonces, the request processing component determines that the single request message is a valid single request message (col. 13 lines 12-14) not associated with replay attack);
Ag teaches the claimed concept but is silent on adding transaction to a blockchain.
But analogous art Nel teaches adding transaction to a blockchain. ([0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of adding transactions to blockchain as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 31: Ag teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising [Fig. 5]: obtaining at least one candidate transaction for adding to a blockchain, the obtained candidate transaction comprising a timestamp; verifying if the col. 1 lines 55-59: system receives multiple single request messages, each of which includes a respective request data, nonce, a timestamp, and a digital signature of that single request message; cols. 1, 2 lines 66-67, 1-4: the system is configured to verify the digital signature of the that message, determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time; col. 8 lines 48-56: If the request processing component determines that digital signature is valid, the timestamp indicates that the time at which the single request message was generated falls within the valid period of time and that nonce is not present with the record of received nonces, the request processing component determines that the single request message is a valid single request message (col. 13 lines 12-14) not associated with replay attack);
Ag teaches the claimed concept but is silent on adding transaction to a blockchain.
But analogous art Nel teaches adding transaction to a blockchain. ([0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of adding ([0065]).
Claim 2: the combination of Ag and Nel teaches the method of claim 1, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. (Ag: col. 1 lines 55-59: single request messages, each of which includes a respective request data, nonce, a timestamp and a digital signature of that single request message; col. 5 lines 43-49: cryptographic nonce includes a nonce generated via a cryptographic hash function. Request generation component is configured to generate an identifier (a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. The result of performing that cryptographic hash function is nonce).
Claim 3: the combination of Ag and Nel teaches the method of claim 1, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. (Ag: col. 1 lines 55-59: single request messages, each of which includes a respective nonce, a timestamp and a digital signature of that single request message; col. 5 lines 43-49: cryptographic nonce includes a nonce generated via a cryptographic hash function. Request generation component is configured to generate an identifier (a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. The result of performing that cryptographic hash function is nonce; col. 7 lines 45-49: request processing component is configured to compare hash of single request message with the result of the asymmetric decryption function to determine whether the hash and the decryption result are equivalent to each other). 
Claim 4: the combination of Ag and Nel teaches the method of claim 1, wherein: the timestamp is configured by a user terminal that initiated the at least one candidate transaction; and obtaining the at least one candidate transaction [for adding to the blockchain] comprises receiving the candidate transaction from the user terminal. (Ag: col. 9 lines 66-67: generating (on the client-side) the timestamp of a single request message; col. 2 lines 14-16: the single request message is sent by a client computer system (col. 14 lines 35-36) which routes multiple transaction messages from a particular client). 
Ag teaches the claimed concept but is silent on adding transaction to a blockchain.
But analogous art Nel teaches adding transaction to a blockchain. ([0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of adding transactions to blockchain as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 5: the combination of Ag and Nel teaches the method of claim 1, wherein: the timestamp is configured by a [blockchain] node; and obtaining the at least one candidate transaction [for Ag: col. 6 lines 16-20: generation component is configured to obtain a time value for timestamp from a variety of sources including but not limited to, a system clock of another device, or an external time server. col. 9 lines 66-67: generating (on the client-side) the timestamp of a single request message; col. 2 lines 14-16: the single request message is sent by a client computer system (col. 14 lines 35-36) which routes multiple transaction messages from a particular client; C11L3-5: determine the time offset value based on timestamp sent in message and the current server time received in the single error message). 
Ag teaches the claimed concept but is silent on adding transaction to a blockchain.
But analogous art Nel teaches adding transaction to a blockchain. ([0038] the transaction records are checked and confirmed by one or more parties with access to the permissioned blockchain, when adding the received transaction records to the permissioned blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of adding transactions to blockchain as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 6: the combination of Ag and Nel teaches the method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the identification to the identification database. (Ag: C1,2L67,1-5: determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time (C9L19-21) Response data includes information associated with fulfillment of the request associated with the single request message). 
Claim 7: the combination of Ag and Nel teaches the method of claim 1, further comprising: in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, adding the candidate transaction to a cache for storing candidate transactions. (Ag: C1,2L67,1-5: determine that the timestamp of that message indicates a time that is within the valid period of time prior to the current time, and determine that the nonce of the that message is not present within the record of previously received nonces at the current time (C9L19-21) Response data includes information associated with fulfillment of the request associated with the single request message; C8L14-15: component stores the nonce of that request with the record of received nonces). 
Claim 8: the combination of Ag and Nel teaches the method of claim 1, further comprising: in response to determining that the timestamp is not within the validation range, returning an error message to a computing device that submitted the candidate transaction. (Ag: C8L40-45, C10L38-52: request messages having timestamps that indicate a time that falls outside of the valid period of time are referred to as expired single request messages, request processing component sends a single error message to the client system that sent the corresponding request message). 
Claim 9: the combination of Ag and Nel teaches the method of claim 1, further comprising: in response to determining that the identification exists in the identification database, determining that the candidate transaction is associated with the replay attack. (Ag: C8L30-35: If the nonce is determined to already be present within the record of nonces, the request processing component will not validate the single request message, thereby, request processing component ensures that replayed messages are determined to be invalid). 
Claim 10: the combination of Ag and Nel teaches the method of claim [[9]] 1, further comprising: performing consensus verification, wherein the candidate transaction is included in the consensus verification if the candidate transaction is determined not to be associated with the replay attack. (Ag: C8L7-10, 48-56: In addition to determining that the single request message has not expired, request processing component is configured to determine that nonce of the message is not present within the record of received nonces; the request processing component determines that the single request message is a valid single request message not associated with replay attack). 
Claim 11: the combination of Ag and Nel teaches the method of claim 10, further comprising: verifying if the timestamp is within the validation range and if the identification of the candidate transaction exists in the synchronized identification database; in response to determining that the timestamp is within the validation range and the identification does not exist in the identification database, determining that the candidate transaction is not associated with the replay attack; and in response to determining that the identification exists in the synchronized identification database, determining that the candidate transaction is associated with the replay attack. (Ag: C10L38-52: To inform the client of time sources that are out of sync, request processing component sends a single error message to the client system that sent the corresponding request message; C8L30-32: If the nonce is determined to already be present within the record of nonces, the request processing component will not validate the single request message; col. 8 lines 48-56: If the request processing component determines that digital signature is valid, the timestamp indicates that the time at which the single request message was generated falls within the valid period of time and that nonce is not present with the record of received nonces, the request processing component determines that the single request message is a valid single request message (col. 13 lines 12-14) not associated with replay attack; C8L30-35: If the nonce is determined to already be present within the record of nonces, the request processing component will not validate the single request message, thereby, request processing component ensures that replayed messages are determined to be invalid). 
Nel teaches synchronizing the identification database with one or more other blockchain nodes; ([0065, 82] the creation of incentives for growth and network effects for the ecosystem through a uniform medium of exchange and a harmonized store of value, ensures that an actor has a common/shared identity across the channels in the Hyperledger blockchain network).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of harmonizing blockchain node(s) as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 12: the combination of Ag and Nel teaches the method of claim 1, before obtaining the at least one candidate transaction, further comprising: synchronizing the identification database with one or more other blockchain nodes. (Nel: [0043] transactions submitted to each block are transparent where every node has visibility across the network and Byzantine fault tolerant consensus algorithms become the standard;  [0062, 65, 82] [0062] The economic development incentive (EDI) token can be distributed to verifiers as a reward for verifying the obligations in smart contracts or positively verifying EDI data submitted by a contributor. Likewise, EDI tokens can be issued to contributors for providing EDI data to the ecosystem once it's properly validated, the creation of incentives for growth and network effects for the ecosystem through a uniform medium of exchange and a harmonized store of value, ensures that an actor has a common/shared identity across the channels in the Hyperledger blockchain network).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of harmonizing blockchain node(s) as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 13: the combination of Ag and Nel teaches the method of claim 1, wherein: the identification database comprises information of transactions with timestamps within a most recent time period corresponding to the validation range. (Ag: C9L54-56: the server systems accesses a centralized record of received nonces (C8L16-19 create the record of received nonces such that the record includes nonces for messages received during the valid period of time with respect to the current time) from one or more centralized systems, such as a database or other data store; C7L60-63: a valid time period includes a range of time extending from particular time before the current time up to the current time (the last 5 minutes or some other time window)).
Claim 14: the combination of Ag and Nel teaches the method of claim 1, wherein: the validation range is based on another timestamp of a latest [block of the blockchain]; and the validation range is included in a genesis [block of the blockchain]. (Ag: C7L60-63: a valid time period includes a range of time extending from particular time before the current time up to the current time (the last 5 minutes or some other time window)).
[0092-94] the data portion includes metadata associated with the EDI data and/or EDI transaction, such as, a timestamp, a nonce, a signature, verification data, PoA data, block header information, and/or any other metadata, [0094] Each of the blocks permanently record the transactions and data it contains including metadata with timestamp onto the blockchain).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ag to include the idea of harmonizing blockchain node(s) as taught by Nel so that allowing for automatic reconciliations on smart contract obligations with immutable audit trails ([0065]).
Claim 15: the combination of Ag and Nel teaches the method of claim 1, wherein: the validation range is based on an internal clock of a blockchain node that performs the verifying if the timestamp is within the validation range. (Ag: C10L19-22: the time source utilized by request processing component (an internal component, such as a system clock, or an external component, such as a time server) is out of sync with respect to the time source (C6L18-20, 60-67) and server that does validations).
Claim 17: the combination of Ag and Nel teaches the system of claim 16, wherein: the candidate transaction comprises the timestamp and transaction information; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises operations further comprise: determining a hash value based at least on the timestamp and the transaction information, the hash value serving as the identification. (Ag: col. 1 lines 55-59: single request messages, each of which includes a respective nonce, a timestamp and a digital signature of that single request message; col. 5 lines 43-49: cryptographic nonce includes a nonce generated via a cryptographic hash function. Request generation component is configured to generate an identifier (a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. The result of performing that cryptographic hash function is nonce).
Claim 18: the combination of Ag and Nel teaches the system of claim 16, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value serving as the identification; and after obtaining the at least one candidate transaction and before verifying if the identification of the candidate transaction exists in the identification database, the method further comprises operations further comprise: verifying the identification by verifying the hash value based at least on the timestamp and the transaction information. (Ag: col. 1 lines 55-59: single request messages, each of which includes a respective nonce, a timestamp and a digital signature of that single request message; col. 5 lines 43-49: cryptographic nonce includes a nonce generated via a cryptographic hash function. Request generation component is configured to generate an identifier (a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. The result of performing that cryptographic hash function is nonce; col. 7 lines 45-49: request processing component is configured to compare hash of single request message with the result of the asymmetric decryption function to determine whether the hash and the decryption result are equivalent to each other). 
Claim 33: the combination of Ag and Nel teaches the storage medium of claim 31, wherein: the candidate transaction comprises the timestamp, transaction information, and a hash value determined based at least on the timestamp and the transaction information, the hash value Ag: col. 1 lines 55-59: single request messages, each of which includes a respective nonce, a timestamp and a digital signature of that single request message; col. 5 lines 43-49: cryptographic nonce includes a nonce generated via a cryptographic hash function. Request generation component is configured to generate an identifier (a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. The result of performing that cryptographic hash function is nonce; col. 7 lines 45-49: request processing component is configured to compare hash of single request message with the result of the asymmetric decryption function to determine whether the hash and the decryption result are equivalent to each other). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Lee et al (US 20200366479): COMMUNICATION DEVICE AND METHOD USING MESSAGE HISTORY-BASED SECURITY KEY BY MEANS OF BLOCKCHAIN.
2. Batra et al (US 20190205884): CONVERTING PROCESSES INTO MULTIPLE BLOCKCHAIN SMART CONTRACTS.
3. Austin et al (US 20190124146): SYSTEMS AND METHODS OF BLOCKCHAIN PLATFORM FOR DISTRIBUTED APPLICATIONS.
METHODS AND ARRANGEMENTS FOR SMARTPHONE PAYMENTS AND TRANSACTIONS.
5. Iervolino, Andrea (US 20200090143): System, Method, and Apparatus for Online Content Platform and Related Cryptocurrency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438